TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 13, 2018



                                       NO. 03-17-00308-CV


                      Douglas Brannick and Joyce Brannick, Appellants

                                                  v.

    Aurora Loan Services, LLC; Aurora Bank, FSB; Nationstar Mortgage, LLC; and
   Citibank, N.A., as Trustee for Lehman XS Trustmortgage Pass-Through Certificates,
                                  Series 2006-7, Appellees




         APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on February 13, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.